Citation Nr: 1445070	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.    

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2013).  


REMAND

In January 2013, the Veteran requested a hearing before the Board at the RO.  In March 2013, the Board remanded the case in order to schedule such hearing.  In a May 2013 letter, the RO informed the Veteran that the requested hearing was scheduled for July 2013.  Prior to the hearing, in several written communications received in June and July 2013, the Veteran's representative requested that the hearing be rescheduled six months from July 2013, as the Veteran was incarcerated.  To date, the request to reschedule a hearing before the Board at the RO has not been accomplished, and there is no indication in the record that the Veteran has withdrawn this Travel Board hearing request.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board at the RO.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a Travel Board hearing before the Board at the RO according to the date of his January 2013 request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



